1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
     Attorney for Defendant
6    CHRISTOPHER LOUIS WADSTEIN
7                               IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                   ) Case No. 2:19-cr-00118-TLN
10                                               )
                   Plaintiff,                    ) STIPULATION AND ORDER TO CONTINUE
11                                               ) STATUS CONFERENCE
           vs.                                   )
12                                               ) Date: November 7, 2019
     CHRISTOPHER LOUIS WADSTEIN,                 ) Time: 9:30 a.m.
13                                               ) Judge: Troy L. Nunley
                   Defendant.                    )
14                                               )
                                                 )
15
16          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and
18   Federal Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney
19   for Christopher Louis Wadstein, that the status conference, currently scheduled for November 7,

20   2019, be continued to December 5, 2019 at 9:30 a.m.

21          Defense counsel is reviwing discovery with her client and discussing possible resolutions.
22   In addition, counsel has made follow up discovery requests. Counsel for defendant believes that
23   failure to grant he above-requested continuance would deny counsel the reasonable time

24   necessary for effective prepration, taking into account the exercise of due diligence.

25
            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26   excluded of this order’s date through and including December 5, 2019; pursuant to 18 U.S.C.
27   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
28   based upon continuity of counsel and defense preparation.
     Stipulation to Continue Status Conference     -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3                                                  Respectfully submitted,
4    Dated: November 5, 2019                       HEATHER E. WILLIAMS
                                                   Federal Defender
5
                                                   /s/ Mia Crager
6                                                  MIA CRAGER
7                                                  Assistant Federal Defender
                                                   Attorney for Defendant
8                                                  MICHAEL BRANDON SPILLERS

9    Dated: November 5, 2019
                                                   McGREGOR W. SCOTT
10                                                 United States Attorney

11                                                 /s/ James Conolly
                                                   JAMES CONOLLY
12                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference       -2-
1                                                ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    December 5, 2019, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the November 7, 2019 status conference shall be continued until December 5,
13   2019, at 9:30 a.m.
14
15   Dated: November 5, 2019
16
                                                                Troy L. Nunley
17                                                              United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference           -3-
